Case 1:19-cv-04087-MKB-RML Document 10 Filed 07/23/19 Page 1 of 2 PagelD #: 178
Case 1:19-cv-04087-MKB-RML Document5 Filed 07/16/19 Page 3 of 12 PagelD #: 161

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

ey Housing Improvement Program, Rent
Stabilization Association of N.Y.C., Inc., et al.,

 

Plaintifffs)
Vv

: Civil Action No,  19¢v4087
City of New York, Rent Guidelines Board, et al.

Defendant(s)

Ne ee ee ee tee ee ee

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Dayid Reiss (in his official capacity as Chair of the Rent Guidelines Board)
Office of the Corporation Counsel of the City of New York
100 Church Street
New York, New York 10007

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Reginald R. Goeke

Mayer Brown LLP
1999 K Street N.W.
Washington, D.C. 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court,

DOUGLAS C. PALMER
CLERK OF COURT

Date. 7/16/2019 /s/Priscilla Bowens

5 ignature of C lerk or Deputy Clerk

 
Case 1:19-cv-04087-MKB-RML Document 10 Filed 07/23/19 Page 2 of 2 PagelD #: 179

United States District Court
Eastern District of New York

 

Community Housing Improvement Program, Rent AFFIDAVIT OF SERVICE
Stabilization Association of N.Y.C., Inc., et al.
Plaintiff File/Index No.: 19cv4087
VS Issued On:
Alt File/Index No.:
City of New York, Rent Guidelines Board, et al. Calendar No.:
Defendant

 

SERVICE UPON: David Reiss (in his capacity as Chair of the Rent Guidelines Board)
STATE OF New York, COUNTY OF New York: ss

Harlin Parker being duly sworn, deposes and says: I am not a party to the within action, am over the age of 18
years and reside in the State of New York.

On 7/19/2019 at 11:58 AM at 100 Church Street, New York, NY 10007, I effected service of process of the
following documents: Summons In A Civil Action, Complaint; Judge Margo K. Brodie Individual Practices
and Rules upon David Reiss (in his capacity as Chair of the Rent Guidelines Board), a/the Defendant in this
matter/proceeding:

by delivering to and leaving a true copy thereof with Betty Mazyck, a person authorized to accept said documents on
behalf of David Reiss (in his capacity as Chair of the Rent Guidelines Board) as his/her Authorized Clerk.

I describe the recipient at the time of service as follows: Gender: Female Race/Skin: Black Age: 50 Height: 5'-5"
Weight: 220 Hair: black

 

   

Subscribed and swom before meon £7) /2 2// q

~-Farlin Parket 0793198
vedo by Tres “~~ Target Research & Investigation

 

   
 

 

Notary Public: 233 Broadway, Suite 2065,
Notary #: Qualified in County: New York, NY 10279
My CONTRA SIE Git ANIELLO w= --—__ (212) 227-9600_—-.
Netery Public ~ State of New York
No.01GR¢DE7O16

 

 
